Case: 1:20-cr-00075-SO Doc #:1 Filed: 02/05/20 1of1. PagelD# 1

IN THE UNITED STATES DISTRICT COURT ~*~
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION
UNITED STATES OF AMERICA, INDICTMENT

Plaintiff,

)
)
v. case hos 20 CR 75 a
)
)

 

 

Title 18, United States Code,
Section 922(g)(1) and 924(a)(2)

DENNIS WILLIAMS,

 

Defendant.

COUNT 1
(Felon in Possession of Firearm and Ammunition, 18 U.S.C. § 922(g)(1)) and 924(a)(2))

The Grand Jury charges:
That on or about September 22, 2019 in the Northern District of Ohio, Eastern Division,
Defendant DENNIS WILLIAMS, knowing he had previously been previously convicted of a
crime punishable by imprisonment for terms exceeding one year, that being: Attempted
Felonious Assault with a Firearm Specification on or about November 6, 2014, in Case Number
CR-14-585441, in Cuyahoga County Common Pleas Court, knowingly possessed in and
affecting interstate commerce a firearm, to wit, a loaded .22 caliber Phoenix Arms HP22 semi-
automatic handgun bearing serial number 45 03246 and 1 round of ammunition, said firearm and
ammunition having been shipped and transported in interstate commerce, in violation of Title 18,
United States Code, Sections 922(g)(1) and 924(a)(2).

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
